Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of                     ,
201   by and between TetraLogic Pharmaceuticals Corporation, a Delaware
corporation (the “Company”), and                         (“Indemnitee”).  This
Agreement supersedes and replaces any and all previous agreements between the
Company and Indemnitee covering the subject matter of this Agreement, including
without limitation the Indemnification Agreement, dated
                       between the Company and the Indemnitee (the “Prior
Agreement”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as [directors / officers] or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The certificate
of incorporation of the Company (the “Certificate of Incorporation”) requires
indemnification of the officers and directors of the Company.  Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”).  The Certificate of Incorporation and the
DGCL expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the board of directors, officers and other
persons with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining qualified individuals;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining qualified individuals is detrimental to the best interests of the
Company and its stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

 

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the Company desires Indemnitee to serve in such
capacity.  Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

 

WHEREAS, Indemnitee is a representative of                        (the “Fund”),
and has certain rights to indemnification and/or insurance provided by the Fund
which Indemnitee and the Fund intend to be secondary to the primary obligation
of the Company to indemnify Indemnitee as provided herein, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board;

 

WHEREAS, the Company and the Indemnitee desire to supersede and replace the
Prior Agreement in its entirety with this Agreement; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Services to the Company. 
Indemnitee agrees to serve or to continue to serve as a [director / officer] of
the Company.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position.  This Agreement shall
not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.  Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), other applicable formal
severance policies duly adopted by the Board, or, with respect to service as a
director or officer of the Company, by the Certificate of Incorporation, the
Company’s bylaws (the “Bylaws”), and the DGCL.  The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as a
[director / officer] of the Company, as provided in Section 16 hereof.

 

Section 2.                                           Definitions.  As used in
this Agreement:

 

(a)                                 References to “agent” shall mean any person
who is or was a director, officer, or employee of the Company or a subsidiary of
the Company or other person authorized by the Company to act for the Company, to
include such person serving in such capacity as a director, officer, employee,
fiduciary or other official of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise at the request of,
for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company.

 

2

--------------------------------------------------------------------------------


 

(b)                                 A “Change in Control” shall be deemed to
occur upon the earliest to occur after the date of this Agreement of any of the
following events:

 

(i)                                     Acquisition of Stock by Third Party. 
Any Person (as defined below) is or becomes the Beneficial Owner (as defined
below), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
unless the change in relative Beneficial Ownership of the Company’s securities
by any Person results solely from a reduction in the aggregate number of
outstanding shares of securities entitled to vote generally in the election of
directors;

 

(ii)                                  Change in Board of Directors.  During any
period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Board;

 

(iii)                               Corporate Transactions.  The effective date
of a merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;

 

(iv)                              Liquidation.  The approval by the stockholders
of the Company of a complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets; and

 

(v)                                 Other Events.  There occurs any other event
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.

 

For purposes of this Section 2(b), the following terms shall have the following
meanings:

 

(1)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(2)                                 “Person” shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit

 

3

--------------------------------------------------------------------------------


 

plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(3)                                 “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner shall exclude any Person otherwise becoming a Beneficial Owner
by reason of the stockholders of the Company approving a merger of the Company
with another entity.

 

(c)                                  “Corporate Status” describes the status of
a person who is or was a director, officer, employee or agent of the Company or
of any other corporation, limited liability company, partnership or joint
venture, trust or other enterprise which such person is or was serving at the
request of the Company.

 

(d)                                 “Disinterested Director” shall mean a
director of the Company who is not and was not a party to the Proceeding in
respect of which indemnification is sought by Indemnitee.

 

(e)                                  “Enterprise” shall mean the Company and any
other corporation, limited liability company, partnership, joint venture, trust
or other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, employee,
agent or fiduciary.

 

(f)                                   “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts and
other professionals, witness fees, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, ERISA excise
taxes and penalties, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 14(d) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise.  The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(g)                                  “Independent Counsel” shall mean a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other

 

4

--------------------------------------------------------------------------------


 

party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(h)                                 The term “Proceeding” shall include any
threatened, pending or completed action, suit, claim, counterclaim, cross claim,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative, legislative, or investigative (formal or
informal) nature, including any appeal therefrom, in which Indemnitee was, is or
will be involved as a party, potential party, non-party witness or otherwise by
reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him (or a failure to take action by
him) or of any action (or failure to act) on his part while acting pursuant to
his Corporate Status, in each case whether or not serving in such capacity at
the time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement. 
If the Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph.

 

(i)                                     Reference to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses, judgments, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by Indemnitee or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding had no reasonable cause to believe that his
conduct was unlawful.  The parties hereto intend that this Agreement shall
provide to the fullest extent permitted by law for indemnification in excess of
that expressly permitted by

 

5

--------------------------------------------------------------------------------


 

statute, including, without limitation, any indemnification provided by the
Certificate of Incorporation, the Bylaws, vote of its stockholders or
disinterested directors or applicable law.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 4, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company.  No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him in connection therewith.  If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with or related to each successfully resolved
claim, issue or matter to the fullest extent permitted by law.  For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

Section 6.                                           Indemnification For
Expenses of a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of his Corporate Status, a witness or otherwise asked
to participate in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

 

Section 7.                                           Partial Indemnification. 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of Expenses, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

 

Section 8.                                           Additional Indemnification.

 

(a)                                 Notwithstanding any limitation in Section 3,
Section 4, or Section 5, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if

 

6

--------------------------------------------------------------------------------


 

Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by Indemnitee in
connection with the Proceeding.

 

(b)                                 For purposes of Section 8(a), the meaning of
the phrase “to the fullest extent permitted by applicable law” shall include,
but not be limited to:

 

(i)                                     to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and

 

(ii)                                  to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

Section 9.                                           Exclusions. 
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnification payment in connection
with any claim made against Indemnitee:

 

(a)                                 for which payment has actually been made to
or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; provided that the foregoing shall
not affect the rights of Indemnitee or the Fund Indemnitor set forth in
Section 15(e) below; or

 

(b)                                 for (i) an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act (as defined in
Section 2(b) hereof) or similar provisions of state statutory law or common law,
or (ii) any reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(c)                                  except as provided in Section 14(d) of this
Agreement, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

7

--------------------------------------------------------------------------------


 

Section 10.                                    Advances of Expenses. 
Notwithstanding any provision of this Agreement to the contrary (other than
Section 14(d)), the Company shall advance, to the extent not prohibited by law,
the Expenses incurred by Indemnitee in connection with any Proceeding (or any
part of any Proceeding) not initiated by Indemnitee, and such advancement shall
be made within thirty (30) days after the receipt by the Company of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding.  Advances shall be unsecured and
interest free.  Advances shall be made without regard to Indemnitee’s ability to
repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  In accordance
with Section 14(d), advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.  The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to repay the amounts
advanced (without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company.  No other form of
undertaking shall be required other than the execution of this Agreement.  This
Section 10 shall not apply to any claim made by Indemnitee for which indemnity
is excluded pursuant to Section 9.

 

Section 11.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 Indemnitee shall notify the Company in
writing of any matter with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof.  The
written notification to the Company shall include a description of the nature of
the Proceeding and the facts underlying the Proceeding.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding.  The
omission by Indemnitee to notify the Company hereunder will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights under this Agreement. 
The Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

(b)                                 The Company will be entitled to participate
in the Proceeding at its own expense.

 

Section 12.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 Upon written request by Indemnitee for
indemnification pursuant to Section 11(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (B) by a

 

8

--------------------------------------------------------------------------------


 

committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination.  Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.  The Company
promptly will advise Indemnitee in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.

 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) hereof, the Independent Counsel shall be selected as provided in
this Section 12(b).  If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected.  If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit.  If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 11(a) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Delaware Court for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 14(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further

 

9

--------------------------------------------------------------------------------


 

responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 13.                                    Presumptions and Effect of
Certain Proceedings.

 

(a)                                 In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.  Neither the failure of the Company (including by
its directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

(b)                                 Subject to Section 14(e), if the person,
persons or entity empowered or selected under Section 12 of this Agreement to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent not prohibited by law, be deemed to have been made
and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of this
Section 13(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 12(a) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) of this Agreement.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in

 

10

--------------------------------------------------------------------------------


 

good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

(d)                                 For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with the reasonable care by the Enterprise. 
The provisions of this Section 13(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

 

(e)                                  The knowledge and/or actions, or failure to
act, of any director, officer, trustee, partner, managing member, fiduciary,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

 

Section 14.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 14(e), in the event that
(i) a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 10 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 12(a) of this Agreement within ninety (90) days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, Section 6 or Section 7 or the
last sentence of Section 12(a) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to Section 3, Section 4 or Section 8 of this Agreement
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 14(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5 of this Agreement.  The Company shall not oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

 

11

--------------------------------------------------------------------------------


 

(b)                                 In the event that a determination shall have
been made pursuant to Section 12(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 14 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 14 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 12(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 14, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that, to the fullest extent permitted by law, the Indemnitee not be required to
incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.  The
Company shall, to the fullest extent permitted by law, indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefor) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims; if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

Section 15.                                    Non-Exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by

 

12

--------------------------------------------------------------------------------


 

such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.  To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Certificate of Incorporation and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies.  If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
claim or of the commencement of a Proceeding, as the case may be, to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.

 

(c)                                  Except as provided in Section 15(e) below,
in the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(d)                                 Except as provided in Section 15(e) below,
the Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(e)                                  The Company hereby acknowledges that
Indemnitee has certain rights to indemnification, advancement of expenses and/or
insurance provided by the Fund and certain of its affiliates (collectively, the
“Fund Indemnitors”).  The Company hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary),
(ii) that it shall be required to advance the full amount of Expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the Certificate of Incorporation or Bylaws (or any
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Fund Indemnitors, and, (iii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution,

 

13

--------------------------------------------------------------------------------


 

subrogation or any other recovery of any kind in respect thereof.  The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.  The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms hereof.

 

Section 16.                                    Duration of Agreement.  This
Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
[director / officer] of the Company or (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement
relating thereto.  The indemnification and advancement of expenses rights
provided by or granted pursuant to this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent of the Company or of any other Enterprise, and shall
inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

 

Section 17.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve or to continue to serve as a
director or officer of the Company, and the Company acknowledges that Indemnitee
is relying upon this Agreement in serving as a director or officer of the
Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof
(including the Prior Agreement); provided, however, that this Agreement is a

 

14

--------------------------------------------------------------------------------


 

supplement to and in furtherance of the Certificate of Incorporation and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

Section 19.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

 

Section 20.                                    Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.  The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise.

 

Section 21.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to

 

Tetralogic Pharmaceuticals Corporation
343 Phoenixville Pike
Malvern, PA 19355

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 22.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

15

--------------------------------------------------------------------------------


 

Section 23.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 14(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801 as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

Section 24.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 25.                                    Miscellaneous.  Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

TETRALOGIC PHARMACEUTICALS CORPORATION

 

INDEMNITEE

 

 

 

 

 

 

By:

 

By:

 

 

 

Name:

 

Name:

 

 

 

Address:

 

Address:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF PARTIES TO EXHIBIT 10.1

 

Name

 

Position

J. Kevin Buchi

 

President, Chief Executive Officer and Director

Pete A. Meyers

 

Chief Financial Officer and Treasurer

C. Glenn Begley

 

Chief Scientific Officer and Senior Vice President, Research & Development

Lesley Russell

 

Chief Operating Officer and Chief Medical Officer

Richard L. Sherman

 

Senior Vice President, Strategic Transactions, General Counsel and Secretary

Andrew Pecora

 

Chairman and Director

Douglas E. Onsi

 

Director

Douglas Reed

 

Director

Paul Schmitt

 

Director

Michael Steinmetz

 

Director

James Woody

 

Director

Mary Ann Gray

 

Director

Michael D. Kishbauch

 

Director

 

--------------------------------------------------------------------------------